      Case 3:20-cr-00612-LAB Document 41 Filed 07/29/20 PageID.127 Page 1 of 5




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,        )      Case No.:   20-cr-00612-LAB
11                                    )
                            Plaintiff,)      FINDINGS AND RECOMMENDATION
12                                           OF THE MAGISTRATE JUDGE
                                      )
     v.                                      UPON A PLEA OF GUILTY
13                                    )
     Rene Luis Silva,                 )
14
                                      )
15                         Defendant. )
                                      )
16
17        Upon Defendant’s request to enter a guilty plea to
18   Counts 1 and 2 of the Superseding Information pursuant
19   to Rule 11 of the Federal Rules of Criminal Procedure,
20   this matter was referred to the Magistrate Judge by the
21   District Judge, with the consents of the Defendant,
22   counsel for the Defendant, and counsel for the United
23   States.
24        Thereafter, the matter came on for a hearing on
25   Defendant’s guilty plea, in full compliance with Rule
26   11, Federal Rules of Criminal Procedure, before the
27   Magistrate Judge, in open court and on the record.
28

                                         1
      Case 3:20-cr-00612-LAB Document 41 Filed 07/29/20 PageID.128 Page 2 of 5




1        In consideration of that hearing and the allocution
2    made by the Defendant under oath on the record and in
3    the presence of counsel, and the remarks of the
4    Assistant United States Attorney,
5        I make the following FINDINGS - that the Defendant
6    understands:
7
         1.    The government’s right, in a prosecution for
8
               perjury or false statement, to use against the
9
               defendant any statement that the defendant
10
11             gives under oath;
12       2.    The right to persist in a plea of “not guilty”;
13       3.    The right to a speedy and public trial;
14
         4.    The right to trial by jury, or the ability to
15
               waive that right and have a judge try the case
16
               without a jury;
17
18       5.    The right to be represented by counsel-and if
19             necessary to have the court appoint counsel-at
20             trial and at every other stage of the
21
               proceeding;
22
         6.    The right at trial to confront and cross-
23
               examine adverse witnesses, to be protected from
24
25             compelled self-incrimination, to testify and
26             present evidence, and to compel the attendance
27             of witnesses;
28

                                         2
     Case 3:20-cr-00612-LAB Document 41 Filed 07/29/20 PageID.129 Page 3 of 5




1       7.    The defendant’s waiver of these trial rights if
2             the court accepts a guilty plea or nolo
3
              contendere;
4
        8.    The nature of each charge to which the
5
              defendant is pleading;
6
7       9.    Any maximum possible penalty, including
8             imprisonment, fine, and term of supervised
9             release;
10
        10. Any applicable mandatory minimum penalty;
11
        11. Any applicable forfeiture;
12
        12. The court’s authority to order restitution [if
13
14            applicable];
15      13. The court’s obligation to impose a special
16            assessment;
17
        14. In determining a sentence, the court’s
18
              obligation to calculate the applicable
19
              sentencing guideline range and to consider that
20
21            range, possible departures under the Sentencing
22            Guidelines, and other sentencing factors under
23            18 U.S.C § 3553(a);
24
        15. Any provision in the plea agreement whereby
25
              defendant waives the right to appeal or to
26
27
28

                                        3
      Case 3:20-cr-00612-LAB Document 41 Filed 07/29/20 PageID.130 Page 4 of 5




1              collaterally attack the conviction and
2              sentence; and
3
         16. That, if convicted, a defendant who is not a
4
               United States citizen may be removed from the
5
               United States, denied citizenship, and denied
6
7              admission to the United States in the future.
8 I further find that:
9
         17. The defendant is competent to enter a plea;
10
         18. The defendant’s guilty plea is made knowingly
11
               and voluntarily, and did not result from force,
12
13             threats or promises (other than those made in a
14             plea agreement); and
15       19. There is a factual basis for Defendant’s plea.
16
         I therefore RECOMMEND that the District Judge
17
     accept the Defendant’s guilty plea to 1 and 2 of the
18
     Superseding Information.
19
20       The sentencing hearing will be before United States
21   District Judge Larry Alan Burns, on 11/16/2020 at 9:00
22   AM. The court excludes time from 7/29/2020 through
23
     11/16/2020 pursuant to 18 USC § 3161(h)(1)(G) on the
24
     ground that the District Judge will be considering the
25
     proposed plea agreement.
26
27
28

                                         4
      Case 3:20-cr-00612-LAB Document 41 Filed 07/29/20 PageID.131 Page 5 of 5




 1       Objections to these Findings and Recommendations
 2   are waived by the parties if not made within 14 days of
 3
     this order. If the parties waive the preparation of the
 4
     Presentence Report, objections are due within three
 5
     days of this order.
 6
 7
 8   Dated: 7/29/2020
 9                                    Hon. Jill L. Burkhardt
10                                    United States Magistrate
                                      Judge
11
12
13
     Copies to:
14   Judge Larry Alan Burns
15   Assistant United States Attorney
     Counsel for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         5
